ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Tresco, Inc.                                  )      ASBCA Nos. 58200, 58201
                                              )                 58202,58203
                                              )
Under Contract No. W9124Q-04-C-0120           )

APPEARANCE FOR THE APPELLANT:                        Ms. Pam Lillibridge
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Michael E. Barnicle, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The parties have settled these appeals and have executed a bilateral modification
effectuating the terms of the settlement agreement. The parties have jointly moved to
dismiss these appeals subject to reinstatement only in the event that the settlement terns
are not fulfilled within 60 days.

       Accordingly, these appeals are dismissed with prejudice subject to reinstatement
only in the event that the settlement terms are not fulfilled by 7 July 2014.

       Dated: 8 May 2014

                                              --~ 0
                                                  PETERD. TING
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58200, 58201, 58202, 58203,
Appeals of Tresco, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals